                Case 18-50779-grs                Doc       Filed 03/03/20 Entered 03/03/20 18:00:37                                        Desc Main
                                                            Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1              MATTIE LEE DRURY

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Eastern                              District of    Kentucky
                                                                                           (State)

Case number           18-50779-GRS


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                           12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor: Citibank, N.A., as trustee for CMLTI Asset                         Court claim no. (if known):         5-1
     Trust
                                                                                          Date of payment change:
                                                                                          Must be at least 21 days after date of
                                                                                          this notice
                                                                                                                                              04/01/2020

 Last four digits of any number you
 use to identify the debtor’s account: XXXXXX5019                                         New total payment:
                                                                                          Principal, interest, and escrow, if any                 $810.93

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
       [ ] No

       [X] Yes.Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.Describe the basis
             for the change. If a statement is not attached, explain why:
                                                                                                                                                      _
           Current escrow payment:           $109.24                                                 New escrow payment:            $212.32


Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
       [X] No
       [ ] Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
             explain why:

              Current interest rate:                      %                                          New interest rate:                       %

              Current principal and interest payment:         $                                      New principal and interest payment:          $

Part 3:         Other Payment Change
3. Will   there be a change in the debtor’s mortgage payment for a reason not listed above?
        [X] No
        [ ] Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
              (Court approval may be required before the payment change can take effect.)


           Reason for change:


           Current mortgage payment:             $                                                   New mortgage payment:             $




Official Form 410S1                               Notice of Mortgage Payment Change                                                        page 1
             Case 18-50779-grs                 Doc      Filed 03/03/20 Entered 03/03/20 18:00:37                    Desc Main
                                                         Document     Page 2 of 5
 Debtor 1            MATTIE LEE DRURY                                               Case number (if known) 18-50779-GRS
                     First Name Middle Name Last Name



Part 4:           Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.


Check the appropriate box.


    [ ] I am the creditor.
    [X] I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



X     /s/Heather D. Bock                                                                Date        3/03/2020
      Signature



Print:         Heather                 D.                             Bock                 Title   Authorized Agent
                First Name             Middle Name                    Last Name


 Company: McCalla Raymer Leibert Pierce, LLC




Address        1544 Old Alabama Road
                Number      Street

                Roswell                        GA                      30076
                City                           State                   ZIP Code


Contact phone         678-281-6444                                                         Email     Heather.Bock@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                    page 2
   Case 18-50779-grs             Doc   Filed 03/03/20 Entered 03/03/20 18:00:37                 Desc Main
                                        Document     Page 3 of 5
                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF KENTUCKY
                                          LEXINGTON DIVISION


                                                            Bankruptcy Case No.:     18-50779-GRS
  In Re:                                                    Chapter:                 13
                                                            Judge:                   Gregory R. Schaaf

      MATTIE LEE DRURY




                                         CERTIFICATE OF SERVICE

            I, Heather D. Bock, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076,
 certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
 PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
 regular United States Mail, with proper postage affixed, unless another manner of service is expressly
 indicated:

 MATTIE LEE DRURY
 324 FOXWOOD DR
 NICHOLASVILLE, KY 40356


 RYAN R ATKINSON
 ATTORNEY AT LAW                                                                     (Served Via ECF Notification)
 1608 HARRODSBURG ROAD,
 LEXINGTON, KY 40504


 BEVERLY M BURDEN                                                                     (Served Via ECF Notification)
 PO BOX 2204,
 LEXINGTON, KY 40588


 US TRUSTEE
 100 E VINE ST #500                                                                   (Served Via ECF Notification)
 LEXINGTON, KY 40507




            I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:    March 03, 2020          By:     /s/Heather D. Bock
                                                Heather D. Bock
                                                 Authorized Agent
Case 18-50779-grs   Doc   Filed 03/03/20 Entered 03/03/20 18:00:37   Desc Main
                           Document     Page 4 of 5
                                     ESCROW ACCOUNT DISCLOSURE STATEMENT
        Case 18-50779-grs        Doc           Filed 03/03/20 Entered 03/03/20 18:00:37             Desc Main
Loan Number:                                    DocumentACCOUNT HISTORY
                                                             Page  5 of 5                                 Date: 01/22/2020

This is a statement of actual activity in your escrow account from 11/01/2019 through 03/31/2020. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                         DISBURSEMENTS                                    ESCROW BALANCE
MONTH          PROJECTED      ACTUAL              PROJECTED       ACTUAL          DESCRIPTION       PROJECTED      ACTUAL

                                                                                BEGINNING BALANCE        0.00      -3,307.79
11/19                            70.69                                                                   0.00 <    -3,237.10 <
01/20                         1,265.92 *   E                       489.61   E   COUNTY TAX               0.00      -2,460.79
01/20                                  *   E                       489.61   E   CITY / TOWN              0.00      -2,950.40
02/20                           109.24     E                                E                            0.00      -2,841.16
03/20                           109.24     E                                E                            0.00      -2,731.92

TOTAL              $0.00     $1,555.09                $0.00       $979.22
